                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                     Plaintiff,                               8:19CV304

        vs.
                                                     DEFAULT JUDGMENT
 $41,940.00 IN UNITED STATES                      AND DECREE OF FORFEITURE
 CURRENCY,

                     Defendant.


      This matter is before the Court upon United States of America=s Motion for Default

Judgment and Decree of Forfeiture (Filing No. 22) against the defendant U.S. currency,

Asgeir Asgeirsson, and any other unknown individuals and/or entities. The Court, being

duly advised in the premises, finds as follows:

1.    On July 11, 2019, the United States filed a Complaint for Forfeiture in rem

      against the Defendant Property. Filing No. 1.

2.    The Court issued a Warrant for Arrest in rem (Filing No. 4) and the Homeland

      Security Investigations (HSI) served the Warrant on the Defendant property.

3.    On July 15, 2019, the United States Attorney’s Office District of Nebraska

      (USAO) served the Complaint, Notice of Complaint for Forfeiture, and Warrant

      for Arrest in rem on Asgeir Asgeirsson via U.S. mail and Certified mail. Filing

      No. 10.

4.    On July 15, 2019, the USAO served the Complaint, Notice of Complaint for

      Forfeiture, and Warrant for Arrest in rem on Andrew Asgeirsson via U.S. mail and

      Certified mail. Filing No. 10.

5.    On July 15, 2019, the USAO served the Complaint, Notice of Complaint for

      Forfeiture, and Warrant for Arrest in rem on Matthew Derek Petersen via U.S.
       mail and Certified mail. Filing No. 10.

6.     On July 29, 2019, Asgeir Asgeirsson filed an Answer (Filing No. 7) to the

       Complaint.

7.     Pursuant to Court Order (Filing No. 6), the United States published notice of this

       action. Filing No. 16.

8.     Other than Asgeir Asgeirsson, no other person or entity entitled to the Defendant

       Property has filed a Claim or an Answer in response to the Complaint for Forfeiture

       in rem within the time fixed by law.

9.     Claimant Asgeir Asgeirsson, by and through Counsel, has consented to entry of

       Judgment and a Decree of Forfeiture against the Defendant Property. Filing No.

       17.

10.    On October 21 2019, the District Court Clerk entered a Clerk’s Entry of Default

       (Filing No. 21) against Asgeir Asgeirsson and any other unknown individuals

       and/or entities.

11.    The Motion for Default Judgment and Decree of Forfeiture should be granted.

IT IS ORDERED:

      A.      The Motion for Default Judgment and Decree of Forfeiture is hereby

              granted;

      B.      All right, title and interest in or to $41,940.00 U.S. currency of the defendant

              property held by any person or entity is hereby forever barred and

              foreclosed;

      C.      The amount of $41,940.00 U.S. currency in defendant property shall be and

              the same hereby is forfeited to the United States of America;


                                              2
D.      The amount of $41,940.00 U.S. currency in defendant property shall be

        disposed of by the United States of America in accordance with law.

Dated this 24th day of October, 2019.



                                            BY THE COURT:

                                            s/ Joseph F. Bataillon
                                            Senior United States District Judge




                                        3
